1    RICHARD ZIEMAN (CSB 230832)
     1860 EL CAMINO REAL, STE 438
2    BURLINGAME, CA 94010
     Telephone: (415) 388-3800
3    Facsimile: (415) 388-1060
     Email: Zieman@ssalawca.com
4    Attorney for Plaintiff
5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     GLENN D. BRADBURY                               )   Case No.: 3:19-cv-01667 WHO
12              Plaintiff,                           )
                                                     )   STIPULATION AND ORDER EXTENDING
13           vs.                                     )   PLAINTIFF’S TIME TO FILE RESPONSE
                                                     )   TO DEFENDANT’S CROSS MOTION FOR
14   ANDREW SAUL,                                    )   SUMMARY JUDGEMENT.
                                                     )
15   Commissioner for Social Security                )
                                                     )
16                  Defendant                        )
17

18           IT IS HEREBY STIPULATED by and between the undersigned attorneys, subject to the
19   approval of the Court, that Plaintiff may have an extension of 14 days in which to file Plaintiff’s
20   Response to Defendant’s Cross Motion for Summary Judgment, pursuant to Civil L.R. 16-1(e).
21   The response was due on Thursday, October 10, 2019. It is now due on Thursday, October 24,
22   2019.
23   //
24   //
25   //
26

27

28
1    DATED:          October 10, 2019                      Richard Zieman /es/
2                                                           RICHARD ZIEMAN
                                                            Attorney for Plaintiff
3

4

5

6
     DATED:          October 10, 2019                      Chantal Jenkins /es/
7
                                                            CHANTAL JENKINS
8                                                           Specialist Assistant U.S. Attorney

9

10

11

12
     PURSUANT TO STIPULATION, IT IS SO ORDERED:

13

14

15
     DATED: October 10, 2019                                ___________________
16
                                                            WILLIAM H. ORRICK
17                                                          United States District Judge
18

19

20

21

22

23

24

25

26

27

28




     P’s Stip/Order of ext to submit response, 3: 19-CV-01667 WHO Page 2
